Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				   Examiner Note
The examiner called applicant’s representative Michael Caridi (#56171) on 11/21/22 about related reference JP application 2018098220. This related application was incorporated by reference and described to be related. It was not listed as a foreign priority document. Representative Caridi explained that it was believed to have been filed too long ago to be used as foreign priority. This document was published as JP 2019204646A on 11-28-2019. This document is therefore eligible to be rejected under 102(a)(1) as it was published before the filing date of this application on 9-15-2020. A 102(a)(1) rejection will be made as the applicant has not confirmed that they are the same Atsuro Shirakami who filed the Japanese document. However, if the applicant will confirm for the record that they authored the Japanese document, then it should overcome this 102(a)(1) rejection via the 102(b)(1)(A&B) exceptions. Due to this likelihood, multiple references prior art rejections will be applied to advance prosecution.
Claim Objections
Claims 4, 5, 7, 8, and 13 are objected to because of the following informalities: 
Claims 4 and 7 recites “a/the second charge” and “a/the third charge”. However, no “a/the first charge” has been claimed. This omission reduces clarity.
Furthermore, the applicant claims second charge and third charge in Claims 7, but fails to provide context on how it is related to the first charge.
Furthermore, in Claims 4 and 5, the applicant claims a second threshold resistance, but fails to provide context on how it is related to the first threshold resistance.
For Claims 5 and 8, the applicant claims a third discharge and a second discharge, but does not provide context on how the third and second discharge values compare to the first discharge value.
Claim 13 recites: “time and that”. Remove “and”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claim 2, 11, and 13-16 (flow chart recommended) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims in Claim 13: “the first discharge is performed also if a recording value that indicates the count time and that should be recorded is not recorded in a recording unit.” (as supported by ¶’s [57, 58, 108, 109] of the published patent application). The issue is the specification has not provided guidance on how to exit such an operation. For example, if the counter stopped working, then it would keep triggering whatever flag this issue represents, and the battery would no longer be usable a it would discharge any time it begins to build charge. Furthermore, it seems the applicant omitted what causes the flag to be raised on this issue in the first place, e.g. a mechanism that checks the recording/counted value every so often, a secondary counter which checks if a counter is there, etc. Therefore, the applicant has not fulfilled the written description requirement in their disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims in Claim 13: The applicant claims “the first discharge is performed also if a recording value that indicates the count time and that should be recorded is not recorded in a recording unit.” The issue with this limitation is there is no boundary to this operation. If, e.g. the counting mechanism is broken, then the battery will keep discharging (see 112(a) rejection above for more analysis). Thus, it is unclear how this loop of discharging when the counting value is stopped. For purposes of examination, a redundancy device which operates when a sensor malfunctions will be applicable to this system.
The applicant claims in Claim 15 “a capacity charged in the secondary battery through the first charge is higher than zero (0) times a capacity discharged from the secondary battery through the first discharge”. It is unclear what the applicant is actually saying, but zero (0) times any number is 0, and so if the applicant means the capacity B > (0x[capacity discharged=D]), then the applicant should just say greater than 0. For purposes of examination, greater than 0 will be assumed. If the applicant meant some other term, then this section of Claim 15 will need to be more clearly written (e.g. B > Dxa).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shirakami (JP 2019204646 A).
Claims 3-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirakami (JP 2019204646 A).
Independent Claims 1 and 17 and dependent Claim 2 are identical to independent Claims 1 and 17 and dependent Claim 2 of the published Japanese patent application, in a one-to-one correspondence. Dependent Claims 3-16, 18, and 19 are substantially identical to the claims 3-16, 18, and 19 of the Japanese patent application, in a one-to-one correspondence. However, the only difference is instead of dependence of the claims upon earlier claims (e.g. 3 depends upon 1 or 2, 4 upon 1-3, 19 upon claims 1-17, etc.) in the Japanese document, the dependent Claims of the present application only depend upon Claim 1. This minor distinction is why these dependent Claims are not clearly anticipated.
Claims 1, 2, 7, 8, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuke (JP 201369659 A)
Independent Claim 1, Kosuke discloses a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (lithium secondary battery, as described by abstract), the method comprising:
determining whether an internal resistance of the secondary battery is higher than a first threshold resistance (s1 of Fig. 8, see ¶’s [59-69, esp. 60 & 61]);
performing first discharge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance (s2 of Fig. 8, step called overdischarge, see ¶’s [62-69, esp. 61-64]); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (overcharge said to occur after overdischarge, see ¶’s [62-69, esp. 61-64]; further, continuous use s3 would imply either charging or discharging after step s2).
Independent Claim 17, Kosuke discloses a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (lithium secondary battery, as described by abstract), the control method comprising:
relieving or clearing a temporary increase in internal resistance (s1 of Fig. 8, see ¶’s [59-69, esp. 60 & 61]) of the secondary battery through first discharge of the secondary battery (s2 of Fig. 8, step called overdischarge, see ¶’s [62-69, esp. 61-64]); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (overcharge said to occur after overdischarge, see ¶’s [62-69, esp. 61-64]; further, continuous use s3 would imply either charging or discharging after step s2).
Dependent Claim 2, Kosuke discloses a capacity that is higher than 0% of a capacity of the positive electrode and that is not higher than 25% thereof is discharged from the secondary battery through the first discharge (see at least ¶[63], which describes that the overdischarge operation can occur at 10C for 10 seconds or 2.5C for 40 seconds, where for both examples this only represents a charge percentage of only 2.78%, which is within the claimed range).
Dependent Claim 7, Kosuke discloses wherein the control method is performed using a control apparatus (inherent that there would be a controller, see Figs. 1-3), wherein the control apparatus is configured so as to perform third charge of the secondary battery and second charge of the secondary battery in which the secondary battery is charged with charge current larger than that of the third charge (¶’s [62, 63] describes three different current levels, 1C, 10C, & 2.5C), and wherein the control method does not perform the first discharge and performs the second charge if it is determined that the internal resistance is not higher than the first threshold resistance (third charge has not been defined just that it is lower than the 2nd charge, thus it is met by these limitations by Fig. 8, which demonstrates normal operation in S3 if S11 or S12 are no).
Dependent Claim 8, Kosuke discloses wherein the control method is performed using a control apparatus (inherent that there would be a controller, see Figs. 1-3),
wherein the control apparatus is configured so as to perform third discharge of the secondary battery and second discharge of the secondary battery in which discharge current larger than that of the third discharge is discharged from the secondary battery (¶’s [62, 63] describes three different current levels, 1C, 10C, & 2.5C), and wherein the control method does not perform the first discharge and performs the second discharge if it is determined that the internal resistance is not higher than the first threshold resistance (third discharge has not been defined just that it is lower than the 2nd discharge, thus it is met by these limitations by Fig. 8, which demonstrates normal operation in S3 if S11 or S12 are no).
Dependent Claim 14, Kosuke discloses wherein a capacity of the lithium metal remaining on a surface of the negative electrode in a full discharge state of the secondary battery is 0% or more and 200% or less of a capacity of the positive electrode (90-95%, see ¶’s [74, 75]).
Dependent Claim 15, Kosuke discloses sequentially performing the first discharge of the secondary battery and first charge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance (¶’s [61-69] describes repeating/sequentially performing the charging and discharging between 1 and 100 times),
a capacity charged in the secondary battery through the first charge is higher than zero times a capacity discharged from the secondary battery through the first discharge and lower than twice the capacity discharged from the secondary battery through the first discharge (see 112(b) rejection interpretation, the capacity charged after the discharge is the same amount and so is both greater than 0 and less than twice the capacity discharged).
Dependent Claim 18, Kosuke discloses a battery system comprising: 
a secondary battery including a positive electrode and a negative electrode (see Figs. 1-3); and a control apparatus performing the control method (inherent to the disclosure of Kosuke, see esp. Fig. 1) according to claim 1.
Dependent Claim 19, Kosuke discloses a battery system comprising: 
a secondary battery including a positive electrode and a negative electrode (see Figs. 1-3); and a control apparatus performing the control method according to claim 17 (inherent to the disclosure of Kosuke, see esp. Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (JP H0864255 A)
Independent Claim 1, Masaki teaches a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (limitations in preamble not given patentable weight, When reading the preamble in the context of the entire claim, the recitation lithium metal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; ¶[08] describes the battery as being exemplarily “a sealed lead battery, a nickel cadmium battery, or the like” where one of ordinary skill in the art understands that lithium ion batteries are of the like as lead and nickel cadmium batteries), the method comprising:
determining whether an internal resistance of the secondary battery is higher than a first threshold resistance (abstract, Figs. 2 & 3 in light of structure of Fig. 1; steps s13-s15, where resistance=charge acceptability);
performing first discharge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance (steps 16-23 of Figs. 2 & 3, abstract); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (as it returns to S1 of Fig. 2, it then shows that a charge and a discharge process are carried out).
Independent Claim 17, Masaki teaches a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (limitations in preamble not given patentable weight, When reading the preamble in the context of the entire claim, the recitation lithium metal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; describes the battery as being exemplarily “a sealed lead battery, a nickel cadmium battery, or the like” where one of ordinary skill in the art understands that lithium ion batteries are of the like as lead and nickel cadmium batteries), the control method comprising:
relieving or clearing a temporary increase in internal resistance of the secondary battery through first discharge of the secondary battery (abstract, Figs. 2 & 3 in light of structure of Fig. 1; steps s13-s15, where resistance=charge acceptability describes the determination of increase in internal resistance, where it is noted that temporary internal resistance is not well defined by the claims, where resistance changes will occur throughout operation of the batteries; steps 16-23 of Figs. 2 & 3, abstract describes the discharging); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (as it returns to S1 of Fig. 2, it then shows that a charge and a discharge process are carried out in S2-S8).
Claims 1, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinobu (JP 2009154581 A), hereinafter Yosh, in view of Kosuke (JP 201369659 A)
Independent Claim 1, Yosh teaches a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (limitations in preamble not given patentable weight, When reading the preamble in the context of the entire claim, the recitation lithium metal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; ¶[11] describes the electric storage device being a double layer capacitor, where one of ordinary skill in the art understands that lithium ion capacitors can have double layers, and a battery and a capacitor are functionally equivalent in that both store electric charge and discharge electricity), the method comprising:
determining whether an internal resistance of the secondary battery is higher than a first threshold resistance (abstract, Fig. 2, s2 & s3 describes determining the internal resistance as compared to a predetermined threshold value, see ¶’s [15, 16]);
performing first discharge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance (abstract, s4 of Fig. 2, describes performing a 2 second discharge); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (abstract, ¶[15] describes that after the discharging is performed, then a charging operation is performed).
To advance prosecution, Yosh fails to explicitly teach a lithium battery.
Kosuke teaches a lithium ion battery (see at least abstract). One having ordinary skill in the art understands that a battery is able to hold charge longer than a capacitor, thus it improves the convenience and reliability of the system. Kosuke’s Fig. 8 is analogous to and the present application in that both compare energy storage device resistances to a threshold and perform a discharge as a result.
It would have been obvious to a person having ordinary skill in the art to modify Yosh with Kosuke to provide improve convenience and reliability.
Independent Claim 17, Yosh teaches a control method for a secondary battery which includes a positive electrode and a negative electrode and in which lithium metal is precipitated into the negative electrode during charge of the secondary battery (limitations in preamble not given patentable weight, When reading the preamble in the context of the entire claim, the recitation lithium metal is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.; ¶[11] describes the electric storage device being a double layer capacitor, where one of ordinary skill in the art understands that lithium ion capacitors can have double layers, and a battery and a capacitor are functionally equivalent in that both store electric charge and discharge electricity), the control method comprising:
relieving or clearing a temporary increase in internal resistance of the secondary battery (abstract, Fig. 2, s2 & s3 describes determining the internal resistance as compared to a predetermined threshold value, see ¶’s [15, 16], where as this citation describes that the internal resistance is lowered, the internal resistance rise is temporary) through first discharge of the secondary battery (abstract, s4 of Fig. 2, describes performing a 2 second discharge); and
performing at least one of a charge operation of the secondary battery and a discharge operation of the secondary battery after the first discharge is performed (abstract, ¶[15] describes that after the discharging is performed, then a charging operation is performed).
To advance prosecution, Yosh fails to explicitly teach a lithium battery.
Kosuke teaches a lithium ion battery (see at least abstract). One having ordinary skill in the art understands that a battery is able to hold charge longer than a capacitor, thus it improves the convenience and reliability of the system. Kosuke’s Fig. 8 is analogous to and the present application in that both compare energy storage device resistances to a threshold and perform a discharge as a result.
It would have been obvious to a person having ordinary skill in the art to modify Yosh with Kosuke to provide improve convenience and reliability.
Dependent Claim 9, the combination of Yosh and Kosuke teaches if a calculated value of the internal resistance is higher than the first threshold resistance, it is determined that the internal resistance is higher than the first threshold resistance (taught for both),
wherein the calculated value is calculated from detection data about the secondary battery, and
wherein the detection data includes at least one of a detection value of voltage of the secondary battery and a detection value of current of the secondary battery (voltage and current data described by Yosh in ¶’s [15, 16]).
Dependent Claim 10, the combination of Yosh and Kosuke teaches wherein the control method is performed using a control apparatus (inherent by Figs. 1-3 of Kosuke, control circuit 6 of Yosh), wherein the control apparatus is configured so as to perform pulse energization, which is pulse discharge or pulse charge of the secondary battery (Yosh teaches pulses of ~2s in ¶’s [15, 16], Kosuke teaches pulses of 10-40s in ¶’s [59-69, esp. 61-64]), and wherein closed circuit voltage, which is the voltage of the secondary battery during the pulse energization, the current of the secondary battery during the pulse energization, and open circuit voltage, which is the voltage of the secondary battery during non-energization before the pulse energization is performed, are used for the calculation of the calculated value (in ¶’s [15, 16] of Yosh, it is described that the voltage before the charge and discharging pulse set begins is used to determine the internal resistance, then during the charge and discharge pulse set begins the voltage is still used to determine further internal resistance, therefore this feature is taught by Yosh).
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 201369659 A) in view of Seri et al (USPN 6081097)
Dependent Claim 3, Kosuke teaches sequentially performing the first discharge of the secondary battery and first charge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance; and
performing at least one of second charge as the charge operation and second discharge as the discharge operation after the first discharge and the first charge are performed (as described above for Claim 1, the charge and discharge is performed in sequence).
Kosuke fails to explicitly teach the second charge is charge with charge current larger than that of the first charge, and the second discharge is discharge with discharge current larger than that of the first discharge.
Seri teaches the second charge is charge with charge current larger than that of the first charge, and the second discharge is discharge with discharge current larger than that of the first discharge (abstract describes the internal resistance being compared, and the current when above the threshold being lower than when it is below the threshold, which would mean the discharge of Kosuke would fit the requirements). Seri teaches this method serves to improve the cycle life (i.e. reducing decomposition/deterioration) while also shortening the charging time of the battery (Col 2 L1-10 & 58-69, Col 3 L25-48)
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Seri to provide improved cycle life and charging time.
Dependent Claim 4, Kosuke teaches the control method is performed using a control apparatus (inherent by Figs. 1-3),
wherein the control apparatus is configured so as to perform third charge of the secondary battery and second charge of the secondary battery in which the secondary battery is charged 
wherein the control method includes
determining whether the internal resistance is higher than a second threshold resistance after the first discharge is performed,
performing the third charge as the charge operation if it is determined that the internal resistance is higher than the second threshold resistance it is noted that the applicant did not claim the relationship between the first threshold resistance and the second threshold resistance, therefore, if they are the same, then Kosuke meets the requirements, esp. as Kosuke is said to perform up to 100 follow-up chargings), and
performing the second charge as the charge operation if it is determined that the internal resistance is not higher than the second threshold resistance (s3 is this operation).
Kosuke fails to explicitly teach with charge current larger than that of the third charge.
Seri teaches with charge current larger than that of the third charge (abstract describes the internal resistance being compared, and the current when above the threshold being lower than when it is below the threshold, which would mean the discharge of Kosuke would fit the requirements). Seri teaches this method serves to improve the cycle life (i.e. reducing decomposition/deterioration) while also shortening the charging time of the battery (Col 2 L1-10 & 58-69, Col 3 L25-48)
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Seri to provide improved cycle life and charging time.
Dependent Claim 6, Kosuke teaches sequentially performing the first discharge of the secondary battery and first charge of the secondary battery if it is determined that the internal resistance is higher than the first threshold resistance (as described above); and
performing at least one of second charge as the charge operation and second discharge as the discharge operation after the first discharge and the first charge are performed (normal operation of S3 would be at least one of second charge or discharge).
Kosuke fails to explicitly teach the second charge is charge with charge current larger than that of the first charge, and the second discharge is discharge with discharge current larger than that of the first discharge.
Seri teaches the second charge is charge with charge current larger than that of the first charge, and the second discharge is discharge with discharge current larger than that of the first discharge (abstract describes the internal resistance being compared, and the current when above the threshold being lower than when it is below the threshold, which would mean the discharge of Kosuke would fit the requirements). Seri teaches this method serves to improve the cycle life (i.e. reducing decomposition/deterioration) while also shortening the charging time of the battery (Col 2 L1-10 & 58-69, Col 3 L25-48)
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Seri to provide improved cycle life and charging time.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 201369659A) in view of Abe et al (JP2013125713A), as evidenced by Seri et al (USPN6081097)
Dependent Claim 5, Kosuke teaches the control method is performed using a control apparatus (inherent by Figs. 1-3),
wherein the control apparatus is configured so as to perform third discharge of the secondary battery and second discharge of the secondary battery, and
wherein the control method includes
determining whether the internal resistance is higher than a second threshold resistance after the first discharge is performed,
performing the third discharge as the discharge operation if it is determined that the internal resistance is higher than the second threshold resistance (it is noted that the applicant did not claim the relationship between the first threshold resistance and the second threshold resistance, therefore, if they are the same, then Kosuke meets the requirements, esp. as Kosuke is said to perform up to 100 follow-up dischargings, which would include a 1st, 2nd, 3rd, etc.).
performing the second discharge as the discharge operation if it is determined that the internal resistance is not higher than the second threshold resistance (s3 is this operation).
Kosuke fails to explicitly teach in which discharge current larger than that of the third discharge is discharged from the secondary battery
Abe teaches in which discharge current larger than that of the third discharge is discharged from the secondary battery (abstract and Fig. 3 describes that when above the threshold, the current level is lowered, and below the threshold, the current level is higher; see ¶’s [54-58]). Abe provides evidence that such a method on charging current will serve to improve the cycle life of the battery (Col 2 L1-10 & 58-69, Col 3 L25-48). Abe further teaches that this method serves to reduce the degradation/deterioration of the battery (abstract).
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Abe to provide improved cycle life.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 201369659A) in view of Kinoshita (USPN 6232748)
Dependent Claim 11, Kosuke fails to explicitly teach the first discharge is performed also if a temperature of the secondary battery is higher than a threshold temperature.
Kinoshita teaches the first discharge is performed also if a temperature of the secondary battery is higher than a threshold temperature (abstract describes that if the battery is charging and the temperature is above a threshold while a voltage is above a threshold, only discharging can be performed until it is discharged below a level, as shown by steps S1-s4 of Fig. 3). Kinoshita teaches that this serves to improve the battery charging efficiency and to reduce the deterioration/degradation [i.e. improved battery lifetime] of the battery (Col 2 L25 to Col 3 L5).
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Kinoshita to provide improved efficiency and lifetime.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 201369659A) in view of Iwane et al (USPGPN 20060186890)
Dependent Claim 12, Kosuke fails to explicitly teach the first discharge is performed also if a count time is longer than a threshold time, and wherein the count time is a duration from a last time when energization of the secondary battery is terminated or a time later than the last time when the energization of the secondary battery is terminated, and the last time when the energization of the secondary battery is terminated indicates the later time, among a last time when the discharge of the secondary battery is terminated and a last time when the charge of the secondary battery is terminated.
Iwane teaches the first discharge is performed also if a count time is longer than a threshold time, and wherein the count time is a duration from a last time when energization of the secondary battery is terminated or a time later than the last time when the energization of the secondary battery is terminated, and the last time when the energization of the secondary battery is terminated indicates the later time, among a last time when the discharge of the secondary battery is terminated and a last time when the charge of the secondary battery is terminated (as described by ¶[457] and Fig. 3-6, s202 is a determination of the predetermined time since a charge or discharge is completed, a discharge pulse set will begin if it is a previous discharge operation which then leads to a determination of internals resistance, which according to Kosuke results in a further discharge at certain points). Iwane teaches this system allows for precise, quick, and low cost methods of determining internal resistance and deterioration (¶[14, 15], pulsed discharge provides precision through improved stability ¶[164]), which one of ordinary skill in the art understands leads to improved safety as deterioration can be reduced (¶[14]), where one of ordinary skill in the art understands that the fact that a time determined since last operation means that a counter unit is inherently present.
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Iwane to provide improved costs, precision, quickness, and safety.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke in view of Iwane, further in view of Enk (USPGPN 201490344109)
Dependent Claim 13, the combination of Kosuke and Iwane teaches the counting of time and a discharge with respect to it.
Kosuke fails to explicitly teach the redundant action is performed also if a recording value that indicates the sensed value that should be recorded is not recorded in a recording unit (see 112(b) rejection interpretation).
Enk teaches the redundant action is performed also if a recording value that indicates the sensed value that should be recorded is not recorded in a recording unit (¶[46] describes that even if the sensor has malfunctioned, a redundant discharge for safety will occur by a backup sensing method, where Enk, Iwane, Kosuke, and the present application are analogous in their common motivation for improved safety [Iwane, Kosuke, and the present invention for improved safety by mitigating and addressing battery deterioration which can lead to fire, explosion, etc. if battery becomes too deteriorated, Enk in the mitigation of fire damage).
It would have been obvious to a person of ordinary skill in the art to modify Kosuke in view of Iwane with Enk to provide improved safety.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 201369659A) in view of Nagano (USPGPN 20200321795)
Dependent Claim 16, Kosuke fails to explicitly teach wherein, when the first discharge and the charge operation are performed, a capacity discharged from the secondary battery through the first discharge is lower than a capacity charged into the secondary battery in the charge operation, and wherein, when the first discharge and the discharge operation are performed, a capacity discharged from the secondary battery through the first discharge is lower than a capacity discharged from the secondary battery in the discharge operation.
Nagano teaches wherein, when the first discharge and the charge operation are performed, a capacity discharged from the secondary battery through the first discharge is lower than a capacity charged into the secondary battery in the charge operation, and
wherein, when the first discharge and the discharge operation are performed, a capacity discharged from the secondary battery through the first discharge is lower than a capacity discharged from the secondary battery in the discharge operation (Nagano teaches that when the value is above a threshold [threshold being initial internal resistance + threshold value], then the maximum or minimum charging voltage can be increased or decreased ¶[65] & abstract, where this changing of the charging voltage means the capacity which can be charged is changed, which means that the capacity able to be charged to full, which is implied by the quick charging of ¶’s [37, 40], with the purpose to improve the accuracy of internal resistance measurement by performing a quick discharge before charging ¶[52, 55, 60] {where ¶[60] describes discharge time of 1 second, which is lower than those provided by Kosuke and would obviously be less than the charge time for a battery to a maximum charge voltage as described}, and then adjusting the maximum charging voltage so as to ensure that the capacity being charged is maximized, see ¶’s [50-56, 62-65]). Nagano teaches this method serves to minimize degradation (¶[67], i.e. extend life) and improve the accuracy of internal resistance measurements (¶[54]). It is noted that as Claim 1 only required the charge or discharge, Claim 16 only requires one as well.
It would have been obvious to a person of ordinary skill in the art to modify Kosuke with Nagano to provide improved accuracy and battery life.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arakawa et al (JP H0765867 A, JP 3346613 B2; describes initial discharge at end of charging to reduce lithium deposition, see at least abstract; ¶[08] describes this discharge is meant to reduce the impedance)
Liang et al (USPGPN 20180123371+patent): describes the detection of impedance and comparison to a threshold. It then describes an excitation signal to the battery (wherein the excitation appears to involve at least discharging in Fig. 3 where SW is turned on to place rosc in parallel with the battery, see abstract, Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859